UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2011 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 033-03275-D Ensurge, Inc. (Exact name of registrant as specified in its charter) Nevada 87-0431533 (State or other jurisdiction (IRS Employer Identification No.) of incorporation or organization) 1001 Brickell Bay Drive, 27th Floor Miami, Florida 33131 (Address of principal executive offices) 888-978-9994 (Issuer’s telephone number) 2825 E. Cottonwood Parkway, Suite 500 Salt Lake City, Utah 84121 (Former address, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934, during the preceding 12 months (or such shorter period that the Registrant was required to file such report(s)), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[X]No [] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer []Accelerated filer []Non-accelerated filer []Smaller reporting company [X] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [ X ] There were 29,362,341 shares of common stock, $0.001 par value, issued and outstanding as of August 22, 2011. Ensurge, Inc. FORM 10-Q QUARTER ENDED JUNE 30, 2011 TABLE OF CONTENTS Page PART I-FINANCIAL INFORMATION Item 1. Financial Statements Balance Sheets (Unaudited) as ofJune 30, 2011 and December 31, 2010 3 Statements of Operations (Unaudited) for the Three and six Months Ended June 30, 2011 and 2010 and from inception of exploration stage to June 30, 2011 4 Statements of Cash Flows (Unaudited) for the six Months Ended June 30, 2011 and 2010 and from inception of exploration stage to June 30, 2011
